DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
1, 12, 17 and 18.
Pending: 1-20. 

Response to Arguments
Applicant's arguments with respect to claim(s) 18 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHO (US 20190318230 A1) in view of HSU (US 20180165573 A1).

Re: Independent Claim 18 (currently amended), CHO discloses a synaptic module of a neuromorphic apparatus having a three- dimensionally-stacked synaptic structure (CHO Figs. 1-11B), the synaptic module comprising:
a first synaptic layer (CHO Figs. 1-11B one of the Neurons(NC) layer) comprising plurality of first stack structures(CHO Fig. 13 and ¶ [0098]), 
a second synaptic layer (CHO Figs. 1-11B one of the Neurons(NC) layer) plurality of second stack structures(CHO Fig. 13 and ¶ [0098]).
CHO is silent regarding:
each of the plurality of first stack structures comprising a first memory cell, and a first word line on which the first memory cell
each of the plurality of second stack structures comprising a second memory cellsecond memory cell: and 
a bit line provided between the first synaptic layer and the second synaptic layer, wherein comprises a first metal disposed on the first word line, bit lineand a ferroelectric and an insulator that are disposed between the first metal and the second metal, and 
wherein comprises the first metal disposed on the second word line, the second metal disposed on the bit line, the insulator and the ferroelectric that are disposed between the first metal and the second metal
HSU discloses:
each of the plurality of first stack structures comprising a first memory cell, and a first word line on which the first memory cell(e.g. HSU Figs. 2,  9, 15B and ¶¶ [0085], [0108]  show stacked cross-point connected resistive element array where one of 902a-c construed to be the word line), 
each of the plurality of second stack structures comprising a second memory cellsecond memory cell(e.g. HSU Figs. 2,  9, 15B and ¶¶ [0085], [0108]  show stacked cross-point connected resistive element array where one of 902a-c construed to be the word line): and 
a bit line provided between the first synaptic layer and the second synaptic layer (e.g. HSU Figs. 15C, 18C, 21A and ¶¶ [0110], [0116], [0119]-[0120] construing 1521ab,1802ab, 2102ab as bitlines), wherein comprises a first metal disposed on the first word line, bit lineand a ferroelectric and an insulator that are disposed between the first metal and the second metal (HSU Figs. 2,  9, 15B disclose multiple stacked ferroelectric resistive element arrays), and 
wherein comprises the first metal disposed on the second word line, the second metal disposed on the bit line, the insulator and the ferroelectric that are disposed between the first metal and the second metal(HSU Figs. 2,  9, 15B disclose multiple stacked ferroelectric resistive element arrays).
CHO and HSU disclose 3D neuromorphic devices. HSU discloses architectural or physical implementation details of 3D resistive neuromorphic devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the manufacturing teachings of HSU and apply to the teachings to manufacture the neuromorphic device taught by CHO to produce high performance neuromorphic circuits (see e.g., HSU Abstract and at least ¶ [0004]).

Allowable Subject Matter
Claims 1-17 are allowed. 

Re: Independent Claim 1 (and its dependent claim(s) 2-11), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
each of the plurality of unit synaptic modules further comprising a first decoder interposed between two among the plurality of synaptic layers;
a second decoder that provides a level selection signal to the first decoder included in one among the plurality of unit synaptic modules to be accessed; and
a third decoder that generates an address of one among a plurality of memristers to be accessed in a memrister array of one among the plurality of synaptic layers included in the one among the plurality of unit synaptic modules to be accessed, wherein, in each of the plurality of unit synaptic modules, neighboring memristers included in neighboring synaptic layers have a plurality of stack structures symmetrical to each other.

Re: Independent Claim 12 (and its dependent claim(s) 13-16), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
each of the plurality of unit memory modules further comprising a first decoder interposed between two among of the plurality of memory layers;
a second decoder that provides a level selection signal to the first decoder included in one among the plurality of unit memory modules to be accessed; and
a third decoder that generates an address of one among a plurality of memory cells to be accessed in a memory cell array of one among the plurality of memory
layers included in in the one among the plurality of unit memory modules to be accessed, wherein, in each of the plurality of unit memory modules, neighboring memory cells included in neighboring memory layers have a plurality of stack structures symmetrical to each other.

Re: Independent Claim 17, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim: 
each of the plurality of unit synaptic modules further comprising the first decoder interposed between two among the plurality of synaptic layers;

Claim(s) 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 19, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
wherein a first potential barrier height between the second metal and the insulator is greater than a second potential barrier height between the first metal and the ferroelectric, and
a first dielectric constant of the insulator is less than a second dielectric constant of the ferroelectric.

Re: Claim 20, the prior art of record does not disclose or suggest, in combination with all other limitations in the claim:
a first decoder for selecting one of the plurality of unit synaptic modules, and a second synaptic module having the structure of the synaptic module, and
wherein the first decoder is interposed between the first synaptic module and the second synaptic module.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov